Order entered February 14, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01308-CV

                    IN RE MICHAEL DEWAYNE RICKETT, Relator

                     Original Proceeding from the Probate Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. PR-17-00604-2

                                          ORDER
                         Before Justices Bridges, Osborne, and Carlyle

       By order issued December 5, 2019, the court requested a response in this mandamus

proceeding. On December 16, 2019, the respondent, the Honorable Ingrid M. Warren, filed a

response, but inadvertently filed it under cause no. 05-19-00523-CV instead of the current cause

number.

       We DIRECT the Clerk of the Court to transfer the Response to the Petition for Writ of

Mandamus filed on December 16, 2019 by the Honorable Ingrid M. Warren from the case file in

cause no. 05-19-00523-CV to the case file in cause no. 05-19-01308-CV.


                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE